 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1146 
In the House of Representatives, U. S.,

March 10, 2010
 
RESOLUTION 
Providing for consideration of the concurrent resolution (H. Con. Res. 248) directing the President, pursuant to section 5(c) of the War Powers Resolution, to remove the United States Armed Forces from Afghanistan. 
 
 
That upon the adoption of this resolution it shall be in order without intervention of any point of order to consider in the House the concurrent resolution (H. Con. Res. 248) directing the President, pursuant to section 5(c) of the War Powers Resolution, to remove the United States Armed Forces from Afghanistan, if called up by Representative Kucinich of Ohio or his designee. The concurrent resolution shall be considered as read. The concurrent resolution shall be debatable for three hours, with 90 minutes controlled by Representative Kucinich of Ohio or his designee and 90 minutes equally divided and controlled by the chair and ranking minority member of the Committee on Foreign Affairs. The previous question shall be considered as ordered on the concurrent resolution to final adoption without intervening motion. 
 
Lorraine C. Miller,Clerk.
